[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                                                                 FILED
                        ________________________ U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                             October 28, 2005
                               No. 05-11507
                                                           THOMAS K. KAHN
                           Non-Argument Calendar               CLERK
                         ________________________

                D. C. Docket No. 04-00064-CR-FTM-29-DNF

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

FRANCISCO JAVIER ALMADA CRUZ,

                                                           Defendant-Appellant.


                         ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                              (October 28, 2005)

Before DUBINA, CARNES and HULL, Circuit Judges.

PER CURIAM:

     Francisco Javier Almada Cruz appeals his convictions for conspiracy to
possess with intent to distribute marijuana, in violation of 21 U.S.C. § 846, and

possession with intent to distribute marijuana, in violation of 21 U.S.C.

§ 841(a)(1), (b)(1)(c). The convictions were based on a guilty plea.

      After pleading guilty, but before the sentencing hearing, Cruz wrote letters

to the district court, stating that his attorney had pressured him into accepting the

guilty plea, and he wanted to withdraw his plea and receive new counsel. The sole

issue on appeal is whether the district court abused its discretion by following a

local court rule and striking Cruz’s letters, which it construed to be pro se motions

to withdraw his guilty plea, without holding a hearing or making further inquiries

into the allegations Cruz made.

      We review a district court’s refusal to hold a hearing only for an abuse of

discretion. United States v. Cooper, 203 F.3d 1279, 1285 (11th Cir. 2000)

(reviewing denial of hearing on issue of standing). We will, like other circuits, also

review only for an abuse of discretion a district court’s application of local rules.

See Cichon v. Exelon Generation Co., L.L.C. 401 F.3d 803, 809-10 (7th Cir.

2005); Fox v. American Airlines, Inc., 389 F.3d 1291, 1294 (D.C. Cir. 2004).

Local rules “are effective ‘unless modified or abrogated by the judicial council of

the relevant circuit.’” Brown v. Crawford County, Ga., 960 F.2d 1002, 1009 n. 10

(11th Cir. 1992)(quoting 28 U.S.C. § 2071(c)(1)).



                                           2
       In this case, the local rules that govern the appearance of both counsel and

parties before the district court specify that, once an attorney has made a general

appearance in a case, counsel cannot withdraw without permission of the district

court, and counsel, not the party, is the sole person who can file motions and be

heard in the case. M.D. Fla Rules 2.03(b),(d) 1. That means counseled defendants

cannot file their own motions. See M.D. Fla. Rule 2.03(b). The rules are clear,

and the district court did not abuse its discretion in applying them.

       Because the district court acted within its discretion in striking Cruz’s pro se

motions, there was no proper motion to withdraw a guilty plea before it.

Therefore, the district court did not abuse its discretion in failing to conduct an

evidentiary hearing.

       To the extent that Cruz is arguing the district court should have construed his

letters as a motion to represent himself pursuant to Faretta v. California, 422 U.S.

806, 95 S.Ct. 2525 (1975), that argument is subject to the same fault: it should

have been made through counsel. Even if M.D. Fla Rules 2.03(b),(d) should not

have been applied to a Faretta motion because of its nature, the district court’s

failure to conduct a Faretta hearing in this case was still not an abuse of discretion



       1
         While the district court did not specifically rely on Rule 2.03 in striking the first of
Cruz’s two letters, as it did with the second one, we can affirm on any ground that finds support
in the record. See United States v. Mejia, 82 F.3d 1032, 1035 (11th Cir. 1996).

                                                3
because Cruz never “clearly and unequivocally assert[ed] the desire to represent

himself.” United States v. Teague, 935 F.2d 1525, 1540 (11th Cir. 1992) (internal

marks and citation omitted).

      AFFIRMED.




                                         4